Title: To James Madison from Benjamin Henry Latrobe, 25 February 1815
From: Latrobe, Benjamin Henry
To: Madison, James


                    
                        Sir,
                        Pittsburg. Feby. 25th. 1815.
                    
                    I beg leave respectfully to offer you my services in the restoration of the public buildings in the city of Washington. Having devoted the best Years of my life to the public, I need not trespass upon your time, by stating the qualifications which I should bring into the Office. That I have shared the charge of extravagance with every Architect, to whom the expenditure of money on public Works has been committed, from the most ancient times,

and in every nation, I am very sensible. I am conscious that I do not deserve it, and still more, that my error has produced no advantage to me, if I have committed it. For independently of the excuseable ambition which prompts me to wish that I may be permitted to restore the works which I have erected, and avoid the implied censure of another appointment, considerations for my family would render the Office I solicit very desireable to me. I am with high respect Yrs. &c
                    
                        B H Latrobe
                    
                